A la moción de la parte apelada solicitando la desestimación del recurso por ser frívolo cuya vista se celebró el siete de febrero actual, con la sola asistencia de dicha parte, vista la oposición escrita de la parte apelante basada en que el caso envuelve la misma situación de hechos y de derecho que el caso de Valiente & Co. v. Tesorero de Puerto Rico, 50 D.P.R. 586, recientemente resuelto por la Corte de Circuito de Apelaciones para el Primer Circuito y ahora pendiente de revisión ante el Tribunal Supremo Nacional, y habida en eonsi-*972deración la práctica seguida en el caso núm. 7257, El Pueblo v. United Theaters, no ha lugar, por ahora.
El Juez Asociado Sr. Córdova Dávila no intervino.